Case: 17-14740   Date Filed: 01/11/2019   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14740
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:01-cr-00513-CAP-LTW-4



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

KEEMIT HAND,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (January 11, 2019)



Before MARTIN, NEWSOM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 17-14740        Date Filed: 01/11/2019       Page: 2 of 6


       Keemit Hand appeals his sentence for conspiring to distribute cocaine, in

violation of 21 U.S.C. §§ 846 and 841(b)(1)(A)(ii), and possessing, with intent to

distribute, at least 5 kilograms of cocaine, in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(A)(ii) and 18 U.S.C. § 2. Hand contends the district court clearly erred

both by denying him a mitigating- or minor-role adjustment and by applying a

two-level firearm enhancement. Hand further contends the district court abused its

discretion by imposing a sentence that is both procedurally and substantively

unreasonable. After review, we affirm.

                                       I. DISCUSSION

A. Mitigating- or Minor-Role Adjustment1

       Hand first contends the district court clearly erred by not granting him a

mitigating-role, or at the very least a minor-role, adjustment under U.S.S.G.

§ 3B1.2. According to Hand, a mitigating- or minor-role adjustment was required

because the evidence at trial showed that he was merely “a hanger-on, an

occasional helper to a helper.” Reply at 8.

       But as the Government points out, the evidence arguably suggests Hand’s

role in the criminal enterprise was much more substantial. Hand was arrested and

convicted based on his participation in a transaction involving almost 150 kilos of


       1
         We review for clear error a district court’s determination of a defendant’s role in an
offense. United States v. Rodriguez De Varon, 175 F.3d 930, 938 (11th Cir. 1999) (en banc).

                                                 2
              Case: 17-14740     Date Filed: 01/11/2019    Page: 3 of 6


cocaine. The district court also heard evidence that Hand previously assisted one

or more of his co-conspirators with handling, transporting, storing, and preparing

drugs for distribution. In addition, there was evidence suggesting Hand was

working off a debt he owed to a co-conspirator because a large quantity of

marijuana that was in Hand’s possession went missing. We have held that—while

not necessarily dispositive in and of itself—a large quantity of drugs in a

defendant’s possession may be the best indication of the magnitude of his

participation in a criminal enterprise. See United States v. Rodriguez De Varon,

175 F.3d 930, 943 (11th Cir. 1999).

      Hand dismisses the import of this evidence, asserting that “[e]ven if [he] did

help Oliver with marijuana on these few occasions, such limited assistance did not

foreclose him from a minor role adjustment, given he was held accountable and

sentenced for 149 kilos of cocaine.” Reply at 4 (emphasis added). Moreover, even

if he participated in the cocaine transaction because he needed to pay off a debt

based on a large quantity of marijuana being stolen from his care, it would “not

preclude a finding of minor role.” Id. (emphasis added). But the relevant question

is not whether the minor-role adjustment is foreclosed or precluded by the

evidence; the question is whether a minor-role adjustment is required by the

evidence, such that failing to grant it was clear error. See United States v.

Almedina, 686 F.3d 1312, 1315 (11th Cir. 2012) (“Where a fact pattern gives rise


                                           3
                 Case: 17-14740       Date Filed: 01/11/2019        Page: 4 of 6


to two reasonable and different constructions, the factfinder’s choice between them

cannot be clearly erroneous.” (quotation omitted)).

       Hand contends a minor-role adjustment was nevertheless required because

both the Government and the district court acknowledged he was not as culpable as

some of the other members of his conspiracy. Specifically, he notes that: (1) in its

closing argument, the Government acknowledged Hand was “a low man on the

totem pole”; (2) the district court at sentencing acknowledged Hand was “a lesser

participant as compared to some of the other defendants”; and (3) the

Government’s sentencing memo acknowledged Hand was “among the least

culpable defendants charged in this case.” Br. of Appellant at 9, 40, 46. As we

have explained, however, “[t]he fact that a defendant’s role may be less than that

of other participants engaged in the relevant conduct may not be dispositive of role

in the offense, since it is possible that none are minor or minimal participants.”

Rodriguez De Varon, 175 F.3d at 944. The district court’s determination that Hand

was neither a minor nor minimal participant was not clearly erroneous.

       Finally, Hand contends the district court did not adequately demonstrate it

considered all relevant factors. 2 This contention lacks merit. “In making the

ultimate determination of the defendant’s role in the offense, the sentencing judge

       2
          Defendant did not timely object to the district court’s summary explanation of its ruling
on this issue. Thus, we review the district court’s explanation only for plain error. United States
v. Barrington, 648 F.3d 1178, 1195 (11th Cir. 2011).

                                                 4
                Case: 17-14740       Date Filed: 01/11/2019       Page: 5 of 6


has no duty to make any specific subsidiary factual findings.” Id. at 939. Thus, as

“long as the district court’s decision is supported by the record and the court

clearly resolves any disputed factual issues, a simple statement of the district

court’s conclusion is sufficient.” Id. The district court did not plainly err by

failing to discuss its findings with respect to each of the factors informing its

conclusion that Hand was not entitled to a mitigating- or minor-role adjustment.

And the district court’s decision does not indicate it failed to consider or

improperly considered any of the relevant factors.

B. Firearm Enhancement3

       Hand next contends the district court clearly erred by concluding he

possessed a firearm in connection with a drug offense. See U.S.S.G.

§ 2D1.1(b)(1). One of Hand’s co-conspirators brought a firearm with him to the

site of the charged conduct. Thus, Hand had the burden of demonstrating that the

connection between the firearm and the conspiracy was “clearly improbable.”

United States v. Stallings, 463 F.3d 1218, 1220 (11th Cir. 2006). The district

court’s conclusion that Hand failed to meet his burden was not clearly erroneous.




       3
        We review for clear error a district court’s finding at sentencing that a defendant
possessed a firearm in connection with a drug offense. United States v. Stallings, 463 F.3d 1218,
1220 (11th Cir. 2006).

                                                5
                Case: 17-14740        Date Filed: 01/11/2019      Page: 6 of 6




C. Reasonableness of Sentence4

       Finally, Hand contends the district court’s sentence was both procedurally

and substantively unreasonable. For the reasons explained above, we reject Hand’s

challenges to the procedural aspect of his sentence. With respect to substantive

reasonableness, the district court did not abuse its discretion. The record

demonstrates the district court properly considered Hand’s absconding, his history

and characteristics, the nature and circumstances of his offense, and the need to

avoid unwarranted sentencing disparities in arriving at a significantly below-

Guidelines term of imprisonment. See United States v. Croteau, 819 F.3d 1293,

1309–10 (11th Cir. 2016) (stating that a sentence within the Guidelines range and

significantly below the statutory maximum indicates reasonableness).

                                     II. CONCLUSION

       The district court did not clearly err by failing to grant a mitigating- or

minor-role reduction. Nor did it clearly err by applying an enhancement for

possessing a firearm in connection with a drug offense. Because Hand’s 188-

month sentence was both procedurally and substantively reasonable, we affirm.


       AFFIRMED.

       4
        We review the reasonableness of a district court’s sentence for an abuse of discretion.
United States v. Trailer, 827 F.3d 933, 935 (11th Cir. 2016).

                                                6